DETAILED ACTION
Allowable Subject Matter
Claims 1, 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-12 are amended to recite “wherein the positioning and the re-positioning are performed with a moveable glass sheet support frame on which the glass sheet can be retained and which is moveably attached to an exterior frame mounted in proximity to the conveyor so that the glass sheet support frame is moveable from a first generally horizontal orientation to a second, upwardly-tilted orientation in which the glass sheet support frame is elevated from a plane of the conveyor with the glass sheet retained thereon to position the glass sheet between the camera and the background screen, the glass sheet support frame including first and second rails that are each attached to the exterior frame by a connection arrangement including an interconnecting element that is moveable along the exterior frame so that the interconnecting elements are positioned below the conveyor when the glass sheet support frame is in the upwardly-tilted orientation.”  
This feature was found allowable over the prior art in the apparatus claims of Application 14639655 as “an improvement on the prior art apparata (that discuss either slidable or pivotalbe connections, but not a rail / guideway that spans the vertical distance from below to above the conveyor having a moveable connection that by the mechanical circumstance incorporates properties of both slidable and pivotable connections), the improvement intended to allow moving of the glass or placement of the system in a smaller space.”  Therefore, the presently claimed method is found patentable for its reliance on this apparatus feature in performing of the method.
Claims 13-22 are amended with the language “positioning the glass sheet relative to a moveable glass sheet support frame, on which the glass sheet can be retained, with a positioning mechanism that contacts the glass sheet and orients the glass sheet with respect to the glass sheet support frame while the glass sheet is supported on the transport mechanism and lifted off of the conveyor, wherein the glass sheet support frame is moveably attached to an exterior frame mounted in proximity to the conveyor;” 
This claim language recites a generic term (mechanism) modified by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.  Specification Paragraphs 9-10, 26, 30, and 36 defined the term “positioning mechanism” as “actuable for accurately orienting a glass sheet relative to the glass sheet support frame,” “can engage and accurately orient the glass sheet,” and “is controllable to contact a glass sheet.”  This indicates that the positioning mechanism is a separate and complex mechanism that is independent (of other components) and automatically actable and controllable to engage and orient the glass sheet.  
Prior art Shetterly, teaches that "It will be appreciated that the transport and conveyance of the glass can be achieved by using known techniques such as roller air-float conveyors, positioners, and robotic arms, in order to handle the glass in the manner described."  Sheterly, Column 7, lines 43-46.  However prior art general knowledge of using positioners and robotic arms fall short of defining a positioning mechanism that is independently actuable to perform the specific claim function in cooperation with other independent mechanisms used by the claims.  It is not clear if the general knowledge of using positioners and robotic arms in conveyance of the glass is enough to render the above type of a positioning mechanism obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483